Name: Council Regulation (EEC) No 3981/87 of 15 December 1987 allocating for 1988 certain catch quotas between the Member States for vessels fishing in the Faroese waters
 Type: Regulation
 Subject Matter: fisheries;  Europe;  economic geography
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 375 / 51 COUNCIL REGULATION (EEC) No 3981 / 87 of 15 December 1987 allocating for 1988 certain catch quotas between the Member States for vessels fishing in the Faroese waters THE COUNCIL OF THE EUROPEAN COMMUNITIES , No 170 / 83 , the conditions subject to which these catch quotas may be used by Community fishermen ; Whereas , to ensure efficient management of the catch possibilities available , they should be allocated among the Member States as quotas in accordance with Article 4 of Regulation (EEC) No 170 / 83 ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities ( 3 ), HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (*), as last amended by the Act of Accession of Spain and Portugal ( 2 ), and in particular Article 11 thereof, Having regard to the proposal from the Commission , Whereas , in accordance with the procedure provided for in the Fisheries Agreement between the European Economic Community , on the one hand , and the Government of Denmark and the Home Government of the Faroe Islands , on the other , in two parties have held consultations on their mutual fishing rights for 1988 ; Whereas , as a result of these consultations , the two parties have agreed on an arrangement for 1988 whereby certain catch quotas are allocated to Community vessels in the Faroese fishing zone ; Whereas it is for the Community to lay down , in accordance with Article 3 of Regulation (EEC) Article 1 1 . From 1 January to 31 December 1988 catches taken by vessels flying the flag of a Member State in the waters falling within the fisheries jurisdiction of the Faroe Islands , under the arrangement on reciprocal fishing rights for 1988 between the Community and the Faroe Islands , shall not exceed the quotas set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1987 . For the Council The President Lars P. GAMMELGAARD w OJ No L 24 , 27 . 1 . 1983 , p . 1 . ( 2 ) OJ No L 302 , 15 . 11 . 1985 , p . 1 . ( 3 ) OJ No L 207 , 29 . 7 . 1987 , p. 1 . No L 375 / 52 Official Journal of the European Communities 31 . 12 . 87 ANNEX Allocation of Community catch quotas in Faroese waters for 1988 , as referred to in Article 1 Species Communitycatch quotas Quotas allocated to Member States France 60 Germany 10 United Kingdom 430 Belgium Token entry France 1 510 Germany 310 Netherlands Token entry United Kingdom 580 Belgium Token entry France 465 United Kingdom 75 Germany 6 860 France 2 340 United Kingdom 205 Germany 1 055 Denmark 11 000 Cod and haddock Saithe Redfish Blue ling and ling Blue Whiting Flatfish Other species Mackerel 500 2 400 7 400 3 600 25 000 1 000 (M 500 5 000 France Germany Netherlands 3 000 11 000 140 180 680 180 120 200 5 000 United Kingdom France Germany United Kingdom France United Kingdom Germany Denmark (') Including Greenland halibut .